DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-3, and 6-8 (renumbered as 1-6, for issue) are allowed. 
Independent claims 1, and 6 respectively recites the limitations: 
initialing a counter, wherein the counter is configured to record a quantity of processed images:
obtaining an image frame in the video stream;
determining whether the quantity of the processed images is equal to a preset quantity;
if the quantity of the processed images is less than the preset quantity, obtaining face information from the image frame in the video stream;
if the first similarity is lower than the first similarity threshold, determining that whether the real-time information exists in the volatile memory;
if yes, recognizing the face information based on the real-time registration information by using a second similarity threshold, recording the face recognition result indicating that the recognition is successful or fails corresponding to the real-time registration information, and the second similarity threshold is higher than the first similarity threshold;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667